Citation Nr: 1827218	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  17-45 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an earlier effective date than February 13, 2009, for the grant of service connection for migraine headaches, including migraine variants (claimed as biparietal headaches).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to March 1992. 
	
This case comes before the Board of Veterans' Appeals (Board) on appeal from prior rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a February 2018 Statement in Support of the Claim, the Veteran appeared to raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  However, the Board notes that in a June 2014 rating decision, the RO granted the Veteran's claim of entitlement to a TDIU, effective November 21, 2009.  Given that this is a full grant of benefits, the Veteran's claim of entitlement to TDIU is moot.  See Locklear v. Shinseki, 24 Vet. App. 311, 314 n.2 (2011) (finding entitlement to TDIU mooted from the effective date of a 100% schedular disability rating).

In December 2015 and May 2016, the Board remanded this appeal for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issue of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service connection for headache pains in December 2003. 

2.  In November 2004, entitlement to service connection for biparietal headaches (claimed as headache pains) was denied.

3.  In February 2009, the Veteran filed to reopen a claim of entitlement to service connection for headaches. 

4.  In December 2016, the RO granted service connection for migraine, including migraine variants, (claimed as biparietal headaches), effective February 9, 2009.

5.  In a final decision issued in November 2004, the RO denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea.

6.  Evidence added to the record since the November 2004 prior final denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a possibility of substantiating the Veteran's claim for service connection for obstructive sleep apnea.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision denying service connection for biparietal headaches is final.  38 U.S.C. § 4004(b) (2004); 38 C.F.R. § 19.5 (2004).

2.  The criteria for an effective date earlier than February 12, 2009, for the grant of service connection for migraine headaches, including migraine variants, have not been met.  38 U.S.C. § 5110 (West 2012); 38 C.F.R. §§ 3.400, 20.1100 (2017).

3.  As new and material evidence has been received since the issuance of a final November 2004 decision, the criteria for reopening the claim of entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C. § 5108  (West 2012); 38 C.F.R. § 3.156 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date for Headaches

A.  Applicable Principles and Regulations

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1103.

Except as otherwise provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110 (a).  This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  However, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

B.  Analysis

The Veteran contends that the effective date of his migraine, including migraine variants (headaches), which is currently February 13, 2009, should be December 2003, based on his original application for benefits.  

His original application for compensation was received by VA in December 2003, upon which he claimed service connection for headache pains.  A November 2004 rating decision denied service connection for biparietal headaches.  The Veteran was duly notified of the RO's decision and his appellate rights.  The Veteran did not appeal, nor was new and material evidence received, within one year of notification of such decision.  Absent a showing of clear and unmistakable error, which has not been shown or alleged here, this decision is final.  38 C.F.R. §§ 3.104, 19.118, 19.153 (2004).

The Veteran filed a request to reopen the previously-denied claim of service connection for headaches, received in February 2009.  In a December 2015 Board decision, the Veteran's claim for headaches was reopened.  In a December 2016 rating decision, the RO granted service connection for migraine, including migraine variants, with an effective date of February 13, 2009.

As set forth above, the law provides that the effective date of an award of compensation based on a claim reopened after a final adjudication shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2).  

In this case, the RO has awarded an effective date of February 13, 2009, corresponding to the date of receipt of the Veteran's request to reopen.  The Veteran and his representative have pointed to no earlier pending claim to reopen, formal or informal; and a review of the record reveals no communication which could be construed as a claim to reopen prior to February 13, 2009.  See 38 C.F.R. § 3.151, 3.155.  Further, the Veteran and his representative have not contested the finality of any of the prior decisions by the RO or the Board.

As part of such review, the Board has considered the clinical evidence of record.  Although clinical records may, in some instances, be considered informal claims under 38 C.F.R. § 3.157(b)(1), this provision is inapplicable, as the clinical evidence does not pertain to examination or treatment of a disability for which service connection has been previously established.  Pacheco v. Gibson, 27 Vet. App. 21 (2014).  See also Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), aff'd 724 F.3d 1325 (Fed. Cir. 2013) (section 3.157(b)(1) requires that a report of examination or hospitalization indicate that the Veteran's service-connected disability worsened since the time it was last evaluated because, "[w]ithout such a requirement, every medical record generated by the Veterans Health Administration and received by VA that could possibly be construed as a report of examination would trigger the provisions of § 3.157(b)(1)," creating an unnecessary and unwarranted adjudicative burden on VA); MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed.Cir.2006) (stating that 38 C.F.R. § 3.157(b)(1) "makes clear that a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability.")

Although the Veteran contends that he filed his first claim of service connection in December 2003, this claim was denied because the evidence then of record did not support an award of service connection.  Because the Veteran did not appeal this determination, it is final.  The Veteran's application to reopen, received on February 13, 2009, was granted based on the receipt of new and material evidence.

The applicable law provides that the effective date of an award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Thus, for the reasons above, the date of the February 13, 2009 application to reopen is the appropriate effective date of the award of service connection.  There is no legal basis upon which to assign an earlier effective date for the grant of service connection under the facts of this case.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen is successful and the benefit sought is awarded upon re-adjudication, the effective date is the date of the claim to reopen").

In sum, for the reasons expressed above, the benefit of the doubt has been considered, but it is inapplicable where the Board finds that the preponderance of the evidence is against the claim of entitlement to an earlier effective date for headaches.

II.  New and Material Evidence

A.  Applicable Principles and Regulations

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C. § 5108 ; 38 C.F.R. § 3.156 (a); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.  Analysis

Here, in a November 2004 rating decision, the RO denied the Veteran's claim for service connection for a sleep disorder for a lack of a nexus opinion linking an asserted current disability to service.  This decision is final, as the Veteran did not appeal this decision.  38 U.S.C. § 7105 (c) (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  In February 2009, the Veteran submitted a claim to reopen his claim for sleep apnea.

The evidence of record at the time of the final prior denial in November 2004 included, inter alia, the Veteran's service treatment records, private medical reports from Carolinas Hospital System, and VA treatment records from April 2000 to June 2004. 

The evidence submitted and obtained since the November 2004 prior final denial includes the VA treatment records, buddy statements, the Veteran's lay statements, private medical records, an August 2010, June 2013, February 2014 VA examination reports for PTSD. 

Upon review, the Board finds this evidence is both new and material sufficient to reopen the Veteran's claim.  The evidence is "new" as it had not been previously considered by VA, and the evidence is "material" because it relates to unestablished facts necessary to substantiate the underlying secondary service connection claim. 

Here, the Veteran's August 2010 VA examination report for PTSD notes that the Veteran's PTSD symptoms include trouble sleeping.  Also, in June 2013 and February 2014 VA examination reports for PTSD, the VA examiners note that the Veteran's PTSD symptoms include difficulty with his sleep, sleep apnea, and chronic sleep impairment.

Specifically, the Veteran in his lay statements contends that his sleep apnea was caused or aggravated by this PTSD.  

Furthermore, in a June 2013 rating decision, the RO granted service connection for PTSD.  Thus, given that the Veteran is now service-connected with PTSD, is claiming his sleep apnea is secondary to his PTSD, and the medical evidence supports a possible relationship between the Veteran's PTSD and his sleep apnea, the Board finds this evidence is material.  Not only does the evidence previously discussed raise a reasonable possibility of substantiating a claim, the evidence also triggers VA's duty to assist in providing for a medical opinion as whether the Veteran's sleep apnea was caused or aggravated by the Veteran's now service-connected PTSD.  Given such, reopening of the claim is in order.  See Shade, 24 Vet. App. 110, 117-18.  



ORDER

Entitlement to an effective date prior to February 13, 2009, for the award of service connection for headaches is denied.

New and material evidence has been received, and thus, a claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD, is reopened. 


REMAND

In regards to the Veteran's claim for service connection for an obstructive sleep apnea, the Board notes that the Veteran was afforded a VA examination for sleep apnea in March 2017.  For the reasons discussed below, the Board finds this examination is inadequate and a remand is warranted for an addendum medical opinion.

First, although the VA examiner indicated the Veteran does not require the use of a continuous positive airway pressure (CPAP) machine, this finding is inconsistent with the Veteran's lay statements, as well the Veteran's VA and private medical records.  Indeed, in a February 2018 Statement in Support of the Claim, the Veteran resubmitted his April 2009 statement, in which he stated that he uses the CPAP machine to sleep every night.  This statement also included a photograph of his CPAP machine.  Additionally, in a prior March 2012 VA examination for sleep apnea, the VA examiner indicated that the Veteran is required to use the CPAP machine.  Consequently, a medical opinion based upon an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Second, although the VA examiner opined that the Veteran's sleep apnea is less likely than not proximately due to or the result of his PTSD, the VA examiner failed to discuss the Veteran's numerous lay statements regarding the impact his PTSD symptoms have on his sleep.  Specifically, in prior VA examinations for PTSD, the VA examiners noted that the Veteran's PTSD symptoms include trouble sleeping, sleep apnea, and chronic sleep impairment.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion).  Thus, remand is necessary for an addendum opinion that considers the Veteran's lay statements.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and non-VA medical records related to the Veteran's claim for obstructive sleep apnea and associate these records with the claims file.

2.  Schedule the Veteran for a VA examination to determine the onset and etiology of his obstructive sleep apnea.  The examiner is required to review the claims file. The examiner should provide an opinion to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea began in active service; or is due to an injury or disease during such service.

(b)  Whether it is as least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's obstructive sleep apnea is (a) proximately caused by or (b) proximately aggravated by the Veteran's service-connected PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

If aggravation is found, to the extent possible, the examiner should identify the clinical signs, symptoms, and manifestations of any such disorder which establish: (1) the degree of severity before the onset of aggravation of the cervical spine disability; and (2) the degree of severity at the onset of aggravation of this condition.

The examiner must discuss the Veteran's lay statements regarding the history and chronicity of symptomatology, to include the Veteran's ongoing reports that his sleep apnea is caused or aggravated by his PTSD.  S/HE should outline that history in the report.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

A complete rationale should be provided for any opinion stated. If the requested opinion cannot be rendered without resorting to speculation, the examiner should state why an opinion cannot be provided.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


